Office Action Summary

Claims 1-6, 9-17, and 19-22 are pending in the application.    

Allowable Subject Matter
Claims 1-6, 9-17, and 19-22 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-6, 9-17, and 19-22 are allowed.  The following is a statement of reasons for the indication of allowable subject matter which was stated in the Non-Final Communications of 7/31/2020:
	The closest prior art of record are Braunstein (U.S. Publication No. 2014/0163805), Collins (U.S. Publication No. 2016/0170089), and Sprock (U.S. Publication No. 2016/0257310).  Braunstein, a method of modifying a workplaces, teaches tracking, via a position sensor a position of a machine travelling on the worksite, segmenting a route of the machine on the worksite into at least two topographic segments based on the position of the machine, receiving, via a parameter sensor, at least one operational parameter of the machine while the machine is traveling along the route, wherein the machine is an autonomous machine and sending to the machine, in real time and based, at least in part, on the at least one operational parameter and the segmented route, control signals associated with instructions for changing a speed of the machine in real time while the machine is traveling along the route and before an upcoming portion of the route, it does not explicitly state that this is done before traversing the route nor an identification of a particular operator. Collins, a system and method of processing of terrain data, teaches pre-planning of routes to be traversed where paths are planned prior to traversal, and creating an optimal model to traverse the terrain using the input and real time acquisition of data, but it does not explicitly state the instructions are specific to the identified operator of the machine. Sprock, a system and method for worksite operation optimization based on operator conditions, teaches sending signals specifically catered to an operator based on multiple sources of data, but not the way a specific operator is identified by the system. The combination of prior art does not teach this specific way the speed of the autonomous machine is changed based on the specific identified operator of the machine, which is pointed out in Applicant’s arguments of 3/1/2021 pgs. 1 and 2, and this adequately reflects the Examiner's opinion as to why Claims 1-6, 9-17, and 19-22 are allowable over the prior art of record.
	Furthermore, the claims are patent eligible as per the Non-Final Communications of 8/12/2020 which is copied here below:

    PNG
    media_image1.png
    239
    549
    media_image1.png
    Greyscale
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
4/30/2021